Citation Nr: 0510188	
Decision Date: 04/08/05    Archive Date: 04/21/05

DOCKET NO.  03-246 78	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for ankylosis of the 
index, middle, ring, and little fingers of the left (major) 
hand, currently rated 50 percent disabling.

2.  Entitlement to an increased rating for ankylosis of the 
five fingers of the right (minor) hand, currently rated 40 
percent disabling.

3.  Entitlement to an increased rating for third-degree burn 
scars of the right arm, currently rated 20 percent disabling.

4.  Entitlement to an increased rating for third-degree burn 
scars of the left arm, currently rated 20 percent disabling.

5.  Entitlement to service connection for chronic myelogenous 
leukemia (CML), claimed as secondary to herbicide exposure.

6.  Entitlement to total disability rating due to individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from July 1967 to March 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Columbia, 
South Carolina, Department of Veterans Affairs (VA) Regional 
Office (RO).  This decision granted a higher, 50 percent, 
rating for ankylosis of the veteran's index, middle, ring, 
and little fingers on his left (major) hand.  He wants an 
even higher rating for this disability.  See AB v. Brown, 6 
Vet. App. 35 (1993).  He also appealed the RO's denial of his 
claims for higher ratings for the ankylosis affecting the 
fingers on his right hand and for the residual third-degree 
burn scars on his arms.

The RO also since has issued another rating decision, in 
April 2003, denying additional claims for service connection 
for CML and for a TDIU.



Because further development of the evidence is needed 
concerning all of the claims, they are being REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify you if further action is required on your 
part.


REMAND

During his recent videoconference hearing in February 2005, 
the veteran stated that he is receiving disability insurance 
benefits from the Social Security Administration (SSA).  The 
duty to assist requires that VA obtain these records before 
deciding his appeal, as they may contain relevant evidence 
concerning the conditions at issue.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Masors v. Derwinski, 
2 Vet. App. 181 (1992).  

Accordingly, this case is hereby REMANDED to the RO, via the 
AMC, for the following actions:

1.  Request all documents pertaining to 
an award of benefits from the SSA, and 
specifically request copies of the 
medical records upon which the SSA based 
its decision.  The RO should follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) (2004), as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.

2.  Then readjudicate the claims in light 
of the additional evidence obtained.  If 
any claim continues to be denied, send 
the veteran and his representative a 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond 
before returning the case to the Board 
for further appellate consideration.

The veteran need take no action until he is further informed. 
The purpose of this REMAND is to obtain further development 
and ensure due process of law.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


